Citation Nr: 1613647	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  05-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable evaluation for myositis ossificans.

2. Entitlement to a compensable evaluation for hypersensitivity of the right upper portion of the right leg.

3. Entitlement to a separate compensable evaluation for impairment of muscle group XIII.

4. Entitlement to a separate compensable evaluation for impairment of muscle group XV.

5. Entitlement to an evaluation in excess of 10 percent for right knee septic bursitis, suprapatellar pouch.

6. Entitlement to an evaluation in excess of 40 percent for complications from shrapnel and surgical damage to muscle group XIV of the right thigh on an extraschedular basis.

7. Entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring hospitalization or convalescence.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2004 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in December 2010, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to an increased evaluation for complications from shrapnel and surgical damage to muscle group XIV on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations in January and June 2013; the examinations were required to determine the severity of and functional impairment caused by service-connected myositis ossificans, hypersensitivity in the right upper portion of the right leg, impairment of muscle groups XIII and XV, and right knee septic bursitis.

2.  The Veteran's service-connected disabilities did not result in hospital treatment or observation for a period of more than 21 days, or other treatment requiring convalescence.


CONCLUSIONS OF LAW

1.  The claim for a compensable evaluation for myositis ossificans must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2015).

2.  The claim for a compensable evaluation for hypersensitivity in the right upper portion of the right leg must be denied as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.655.

3.  The claim for a separate compensable evaluation for impairment of muscle group XIII must be denied as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.655.

4.  The claim for a separate compensable evaluation for impairment of muscle group XV must be denied as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.655.

5.  The claim for an increased evaluation for right knee septic bursitis must be denied as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.655.

6.  The criteria for a temporary total evaluation based on treatment for a service-connected disability requiring hospitalization or convalescence have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Further, there has been substantial compliance with previous Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues decided below is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Evaluations

The Veteran has asserted increased evaluations are warranted for service-connected myositis ossificans, hypersensitivity in the right upper portion of the right leg, impairment to muscle groups XIII and XV, and right knee septic bursitis.  In December 2010, the Board remanded these claims for VA examination.  In so doing, the Board specifically found that the record lacked range of motion studies for the right knee, sufficient information to determine which diagnostic code was applicable to hypersensivity of the upper portion of the right leg, and an adequate medical description of the nature and severity of a reported involvement of muscle groups XIII and XV.

Pursuant to the Board's December 2010 remand, the AOJ scheduled the Veteran for multiple VA examinations in January and June 2013 to address these disabilities.  However, he failed to report for these examinations, and has not provided good cause for doing so, nor did he ever request the examinations be rescheduled.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2015) (emphasis added).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565 (2007).

The AOJ made numerous attempts to notify the Veteran of the scheduled examinations, including sending letters to his known addresses, contacting his representative, and working with the Homeless Coordinator to make arrangements to get him to the scheduled examinations.  Even though it is unclear whether the Veteran received notification of the scheduled examinations, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

With respect to each of the Veteran's increased evaluation claims, the Board finds that the AOJ's numerous attempts to contact the Veteran and notify him of the scheduled examinations were sufficient.  The record contains no justifiable indication of the reasons for the Veteran's failure to appear for January 2013 and/or June 2013 VA examinations.  Consequently, no good cause has been shown.  Additionally, as indicated above, the record lacks range of motion studies for the right knee, sufficient information to determine which diagnostic code is applicable to hypersensivity of the upper portion of the right leg, and contains no more than cursory information regarding the involvement of muscle groups XIII and XV.  Thus, VA examination is necessary.  Under these circumstances, the Veteran's increased evaluation claims must be denied as a matter of law.  See 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Temporary Total Evaluation

The Veteran asserts entitlement to a temporary total evaluation based upon hospitalization of more than 21 days to treat a service-connected disability or, in the alternative, due to surgery for a service-connected disability necessitating at least one month of convalescence.  Specifically, he asserts that he was struck by an automobile in a hit and run accident because he was unable to move quick enough to avoid being hit due to his service-connected disabilities.  

A total disability evaluation will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or other approved hospital for a period in excess of 21 days, or hospital observation at VA's expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015).  Likewise, a total disability evaluation will be assigned when it is established by report at hospital discharge or outpatient release that treatment of  service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by case, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).

VA treatment records indicate, according to history, was struck by a motor vehicle in March 2006, sustaining poly trauma.  He was taken to Vanderbilt Hospital (a private facility), where he underwent an open reduction and internal fixation of his right ulna, tibia, and femur.  After reaching maximum benefited therapy, he was transferred to the Nashville VA Medical Center (VAMC) on April 20, 2006 for rehabilitation and postoperative care.  After a VA social worker investigated and learned of the Veteran's lack of housing, he was transferred to Murfreesboro VAMC for continued therapy, where he remained from May 2, 2006, to August 22, 2006.  

The objective evidence is clear, and the Veteran concedes, that the hospitalization and treatment in question resulted from an automobile accident and not as treatment for a service-connected disability.  At issue is whether the Veteran's service-connected disabilities resulted in the injuries sustained in the accident.

The Board again acknowledges the Veteran's assertion that he was struck by a vehicle because his service-connected disabilities prevented him from moving out of the way quick enough.  However, despite multiple requests by VA, the Veteran has not provided the necessary medical release and authorizations to allow VA to obtain relevant treatment records from Vanderbilt Hospital or incident reports from the Nashville Metropolitan Police Department (MPD).  Therefore, an official record of the details of the hit and run accident, and of the initial treatment at Vanderbilt Hospital, are unavailable for review.  Further, the Board notes that an August 2006 VA treatment record notes the Veteran reported having been in a motor vehicle accident in which he was a passenger in the car on the right side where the car was hit.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433.  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this case, it is clear the Veteran was treated extensively for injuries sustained in a motor vehicle accident.  However, given the inconsistencies in the Veteran's statements regarding the nature of the accident, and without relevant evidence from Vanderbilt Hospital and the Nashville MPD, the Board finds the Veteran's self-reports are not credible.  Therefore, the Board affords these statements little probative value.

In light of the evidence discussed above, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities resulted in hospital treatment or observation for a period of more than 21 days, or resulted in treatment requiring convalescence.  Accordingly, the benefit of the doubt rule does not apply, and the claim for a temporary total evaluation must be denied.  See 38 U.S.C.A. § 5107.

(CONTINUED ON NEXT PAGE)

ORDER

A compensable evaluation for myositis ossificans is denied.

A compensable evaluation for hypersensitivity of the right upper portion of the right leg is denied.

A separate compensable evaluation for impairment of muscle group XIII is denied.

A separate compensable evaluation for impairment of muscle group XV is denied.

An evaluation in excess of 10 percent for right knee septic bursitis, suprapatellar pouch is denied.

A temporary total evaluation based on treatment for a service-connected disability requiring hospitalization or convalescence is denied.


REMAND

Pursuant to the December 2010 Board remand, the AOJ referred the claim for an increased evaluation for complications from surgical damage to muscle group XIV of the right thigh to the Director, Compensation Service, for consideration of an extraschedular evaluation.  See generally 38 C.F.R. § 3.321(b)(1).  The case was referred via a July 2015 memorandum, and a negative determination was rendered in September 2015.  In referring the Veteran's claim, and in rendering the negative determination, both the AOJ and the Director of Compensation Service considered VA treatment records from December 1981 to October 2015.  A significant portion of these records were viewed electronically and were not associated with the virtual claims file.  Thus, they are unavailable for the Board to review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, a remand is required so that the Veteran's VA treatment records can be associated with the virtual claims file.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all treatment records generated by VA facilities from December 1981 to October 2015 (electronically reviewed by the AOJ and Director of C&P) are associated with the claims folder).  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


